DETAILED ACTION
This Action is responsive to the Preliminary Amendment filed on 12/11/2018.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jirou (JP 5,989,928 B1).

Regarding claim 1, Jirou (see, e.g., FIG. 1, FIG. 3, FIG. 4, and FIG. 7) discloses thermal bonding sheet, comprising 
a precursor layer 13 that is to become a sintered layer by heating (pg 10, para 12),
wherein:
the precursor layer 13 includes sinterable metallic particles P (P1, P2) and an organic component M (pg 2, para 4; pg 10, para 7),
the precursor layer 13 has a phase separation structure that is a sea-island structure or a co- continuous structure (pg 3, para 2; see also FIG. 1), and
in a SEM surface observation image (see, e.g., FIG. 1) on at least one surface of the precursor layer 13, a maximum value among each diameter of the largest inscribed circle for a region occupied by each phase of the phase separation structure is 1 um or more and 50 um or less (pg 3, para 2, para 4-para 5; pg 4, para 3, para 5-para 8). 
Examiner Note: Examiner notes that metal particles P1 are spherical with a diameter of 20 µm or less and metal particles P2 are spherical with a diameter of 7 µm or less (pg 2, para 4; pg 4, para 5-para 8).

Regarding claim 4, Jirou (see, e.g., FIG. 4, and FIG. 7) teaches thermally bonding of a semiconductor chip 2 and an adherend 4 (e.g., lead frame) (pg 10, para 12; pg 13, para 3), at least a part of each surface of the semiconductor chip 2 and the adherend 4 includes gold 1a, silver or copper (pg 14, para 1).

Regarding claim 5, Jirou (see, e.g., FIG. 1, FIG. 3, FIG. 4, and FIG. 7) teaches a dicing tape 12, and the thermal bonding sheet 13 according to claim 1 laminated on the dicing tape 12 (pg 10, para 9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jirou (JP 5,989,928 B1).

Regarding claim 3, Jirou (see, e.g., FIG. 1) teaches that the SEM surface observation image is binarized to make black and white display (pg 3, para 2; pg 4, para 2), a SEM central part observation image at a central part of the precursor layer 13 in its thickness direction is binarized to make black and white display (pg 3, para 2; pg 4, para 2). 
Jirou fails to expressly teach that an area ratio of a black part to the entire SEM surface observation image is 10 to 80%. However, differences in the area ratio of the black part will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such area ratio is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the area ratio of a black part to the entire SEM surface observation image as being 10 to 80%, it would have been obvious to one of ordinary skill in the art to modify the area ratio of the black part in the device as described by Jirou through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed area ratio of the black part or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
Jirou fails to expressly teach that an area ratio of the black part to the entire SEM central part observation image is 1 to 60%. However, differences in the area ratio of the black part will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such area ratio is critical. “[W]here the general conditions of the claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the area ratio of the black part to the entire SEM central part observation image as being 1 to 60%, it would have been obvious to one of ordinary skill in the art to modify the area ratio of the black part in the device as described by Jirou through routine experimentation.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed area ratio of the black part or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        05/28/2022